Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 3 recites “having a coating film on the surface includes” which appears to be missing the word – that – between the words “surface” and “includes”. 
Claim 1, line 4 recites “and the coating film that includes” in which the word “that” appears to be unnecessary and should be removed. Appropriate correction is required.
Claim 4 recites “according claim 1, which appears to be missing the word – to – after the word “according”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2016/0349411 A1 to Makino et al. (Makino).
Regarding at least claim 1
Makino teaches a precursor sol formed by hydrolysis of an alkoxide, a solvent, and an organic compound and a method for producing an optical member (abstract). Makino meets the limitations of a three-dimensional structure having bioactivity, 
 Regarding at least claim 3
Makino teaches the three-dimensional structure having bioactivity according to claim 1, wherein the coating film has a thickness of 20 nm to 200 nm (Makino teaches a thickness of 150nm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino.
Regarding at least claim 2
Makino teaches the three-dimensional structure having bioactivity according to claim 1. However, Makino does not teach wherein the coating film has an adhesion strength measured by a 180 degree peeling test in accordance with JIS K 6854 of 40 N/10 mm or higher.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify an adhesion strength of the structure of Makino to be 40 N/10 mm or higher, since this is a result effective variable that contributes to the desired function of no peeling of the film, and therefore effective bone-bonding ability. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a 45 degree angle would facilitate implantation at the desired orientation.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well as that disclosed by Makino, these modifications are a matter of design choice. Absent a teaching as to criticality that the coating film has an adhesion strength measured by a 180 degree peeling test in accordance with JIS K 6854 of 40 N/10 mm or higher, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 6
Similar to the explanation above, Makino teaches a method for producing a three-dimensional structure having bioactivity, comprising: 5Application No.: Not Yet AssignedDocket No.: P190897US00a main body preparation step of preparing a three-dimensional structure main body having a concave section and/or a convex section on a surface (Makino shows a main body 71 having a concave section on a surface 76 that is prepared in a preparation step); a dispersion liquid preparation step of preparing a coating film precursor dispersion liquid comprises a coating film precursor that includes a titanium alkoxide partial hydrolysis product (paragraph 0062 discloses use of a titanium alkoxide as a metal compound contained within a precursor sol of aluminum oxide); a precursor coating step of coating the coating film precursor dispersion liquid on the surface of the three-dimensional structure main body (paragraphs 0066-0069 disclose dispersing the coating film precursor on the main body), and a coating film forming step of forming a coating film that includes the titanium alkoxide hydrolysis product on the surface of the three- dimensional structure main body by rotating the three-dimensional structure main body so that a centrifugal force acts on a center of gravity thereof (paragraph 0067 discloses that the sol is spread by rotating the base; a centrifugal force necessarily acts on a center of gravity thereof during the rotation described by Makino); and a bioactivation treatment step of performing bioactivation treatment of the coating film (applicant’s specification paragraph 0050 discloses that coating film is bioactivated by acid treatment; paragraph 0052 of Makino teaches the addition of a catalyst to partially promote a hydrolysis reaction and to control the shape of particles formed by the hydrolysis; therefore, Makino meets the limitation of a bioactivation treatment step as claimed).
Makino also teaches that the dispersion liquid preparation step of preparing a coating film precursor dispersion liquid comprises a coating film precursor that includes a titanium alkoxide partial hydrolysis product is included in the coating film precursor by mixing water and 0.08 parts by mole to 1.5 parts by mole of a titanium alkoxide with respect to an organic solvent (paragraph 0050-0053 discloses mixing water and a stabilizer to cause hydrolysis and that the appropriate amount of each depends on the type of metal compound and the organic solvent and concentration but that the water added can be 0.5 mol or more and less than 2 mol). However, Makino does not teach that the dispersion liquid preparation step of preparing a coating film precursor dispersion liquid comprises a coating film precursor that includes a titanium alkoxide partial hydrolysis product is included in the coating film precursor by mixing water and 0.08 parts by mole to 1.5 parts by mole of a titanium alkoxide with respect to 37 parts by mole of an organic solvent.
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify parts by mole of the organic solvent, since this is a result effective variable that contributes to the preparation of the coating film precursor dispersion liquid having a desired concentration, and therefore excellent adhesion on the surface of the main body. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the angle to be approximately a 45 degree angle would facilitate implantation at the desired orientation.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well as that disclosed by Makino, these modifications are a matter of design choice. Absent a teaching as to criticality that the dispersion liquid preparation step of preparing a coating film precursor dispersion liquid comprises a coating film precursor that includes a titanium alkoxide partial hydrolysis product is included in the coating film precursor by mixing water and 0.08 parts by mole to 1.5 parts by mole of a titanium alkoxide with respect to 37 parts by mole of an organic solvent, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 7
Makino teaches the method for producing a three-dimensional structure having bioactivity according to claim 6, including a main body modification treatment step of modifying the surface of the three-dimensional structure main body before performing the precursor coating step (paragraph 0091 discloses adding a substance containing layer 80 onto the base prior to applying the coating film layer, which is interpreted as modifying the surface of the body as claimed).
Regarding at least claim 9
Makino teaches the method for producing a three-dimensional structure having bioactivity according to claim 6, wherein the three-dimensional structure main body coated with the coating film by the rotation is subjected to drying at a temperature of 50°C to 200°C in the coating film forming step (paragraph 0154 and table 6 disclose a temperature of 180°C).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of US Patent Application Publication No. 2008/0160257 A1 to Takada et al. (Takada).
Regarding at least claim 4
Makino teaches the three-dimensional structure having bioactivity according to claim 1. Makino also teaches an optical member in which satisfactory antireflection performance is achieved and that the base is a resin base (paragraphs 0010 and 0014). However, Makino does not teach wherein the three-dimensional structure main body is made of polyetheretherketone. 
Takada teaches an antireflection hard coating film that is formed on at least one side of a transparent plastic film substrate (abstract). Takada also teaches resin compositions, particularly a polyetheretherketone resin, that includes a hard coating layer-forming material that may contain titanium oxide and/or aluminum oxide. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the resin base of Makino is made of polyetheretherketone since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0184251 A1 to Zhang et al. (Zhang).
Makino in view of three-dimensional structure having bioactivity according to claim 1. However, Makino does not teach that the structure is used as a bone repair material, a joint prosthetic material, or an interbody cage.  
Zhang teaches a medical device that includes a structural member having a surface that is coated with a nanostructured material (abstract). Zhang also teaches that the nanostructured material coating is a ceramic composition that includes hard phase metal oxides (paragraph 0025) and that the devices are useful as an artificial implant that is surgically implanted into a patient (paragraph 0043), for the purpose of exhibiting superior wear characteristics (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Makino, which includes a main body and an oxide film similar to that of Zhang, as a bone repair material, a joint prosthetic material, or an interbody cage, in order to exhibit superior wear characteristics when implanted in the body of a patient.
The examiner notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of US Patent No. 4,595,575 A to Oeste et al. (Oeste).
Makino teaches the method for producing a three-dimensional structure having bioactivity according to claim 6. Makino also teaches that the coating is applied to the base by rotating the base which necessarily results in a centrifugal force acting on a center of gravity thereof. However, Makino does not teach wherein a relative centrifugal acceleration of the centrifugal force acting on the center of gravity of the three-dimensional structure main body is 10 G to 500 G in the coating film forming step.  
Oeste teaches a process for the continuous wet or wet-catalytic purification of waste gases by adsorption and chemisorption of the gaseous pollutants on activated carbons with simultaneous desorption of these pollutants or their reaction products and that the process is carried out at 100 to 800 times gravity acceleration in a centrifugal filter such that the pollutants are washed out with the desorbent flowing from the center outwardly (abstract). Oeste also teaches operation with a mean gravity acceleration between 100 and 800 G, for the purpose of attaining the desired film thickness (col. 2, lines 39-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the relative centrifugal acceleration of the centrifugal force acting on the center of gravity of the three-dimensional structure main body when the coating is applied by Makino is 10 G to 500 G in the coating film forming step, in order to ensure desired film thickness, as taught by Oeste, which enhances the antireflection performance of Makino.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774